Opinion by
Judge Hardin :
Whatever means T. P. Mitchell may have used to induce the appellant to become his co-obligor in the note in controversy, as there is no sufficient indication that either of the appellees participated in any fraudulent act or arrangement for overreaching or circumventing the appellant, or accepted the note with knowledge of any such fraud, the principle is well settled that the appellant, who trusted T. P. Mitchell with his name as his surety or co-obligor, must abide the consequences of his confidence in him rather than placing the loss on. the innocent holders of the note.
And as the instructions ánd rulings of the circuit court were in substantial conformity with this view of the law, and the evidence is consistent with the finding of the jury, we perceive no ground for reversing the judgment, which is, therefore, affirmed.